DETAILED ACTION
This office action is responsive to application 17/002,973 filed on August 26, 2020.  Claims 1-13 are pending in the application and have been examined by the Examiner.
Information Disclosure Statement
The Information Disclosure Statement (IDS) filed on August 26, 2020 was received and has been considered by the Examiner.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “light receiving element” in claims 1-13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim limitations are interpreted under 35 USC 112(f) as follows:
The “light receiving element” of claims 1-13 corresponds to a photodiode (21, paragraph 0034 of US 2021/0297624).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kurokawa (US 10,347,681).

	Consider claim 1, Kurokawa teaches:
	A solid-state imaging device (figure 5) comprising: 
	a plurality of pixel cells (pixels, 20) connected to an output signal line (wiring, 92, column 8, line 65 through column 9, line 7), wherein each of the pixel cells comprises 
	a light receiving element (photoelectric conversion element, PD, “photodiode”, column 8, lines 20-24) configured to photoelectrically convert incident light and store a signal charge (see column 12, lines 35-37), 
	a floating diffusion (FD) configured to convert the signal charge read out of the light receiving element (PD) into a signal voltage (see column 12, lines 35-46), 
	a first source follower circuit (e.g. comprising source follower transistor 43, column 12, lines 43-48) connected to the floating diffusion (FD, see figure 5) and configured to output an output voltage corresponding to the signal voltage (“potential of the node FD”, column 12, lines 43-48), and 
	a second source follower circuit (e.g. comprising source follower transistor 46, column 12, lines 56-60) connected in series with the first source follower circuit (see figure 5) and configured to output a pixel signal corresponding to the output voltage (“potential of node N1”, column 12, lines 56-60).

	Consider claim 2, and as applied to claim 1 above, Kurokawa further teaches that the first source follower circuit and the second source follower circuit are connected to 

	Consider claim 3, and as applied to claim 1 above, Kurokawa further teaches that the first source follower circuit includes a first amplifier transistor (43) and a first load transistor (45, see figure 5, column 10, lines 29-62), the second source follower circuit includes a second amplifier transistor (46) and a second load transistor (51, see figure 5, column 10, lines 39-65, column 11, lines 39-49), and the second load transistor (51) is shared among the plurality of pixel cells via the output signal line (92, see figure 5).

	Consider claim 4, and as applied to claim 1 above, Kurokawa further teaches that the first source follower circuit includes a first amplifier transistor (43) and a first load transistor (45, see figure 5, column 10, lines 29-62), the second source follower circuit includes a second amplifier transistor (46) and a second load transistor (48, see figure 5, column 10, lines 39-65), and the second load transistor (48) is provided within each of the plurality of pixel cells (20, see figure 5).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kurokawa (US 10,347,681) in view of Nakamura et al. (US 6,507,365).

	Consider claim 6, and as applied to claim 1 above, Kurokawa further teaches generating an address signal (SE) for selecting the pixel cell that outputs the pixel signal (see figure 5, column 14, lines 5-12).
	However, Kurokawa does not explicitly teach a timing generator configured to generate a pulse signal according to a control signal. and a shift register configured to generate the address signal for selecting the pixel cell that outputs the pixel signal based on the pulse signal. 

	However Kurokawa additionally teaches a timing generator (115, figure 19) configured to generate a pulse signal (timing signal, VRR) according to a control signal (“clock pulse signal”, column 16, lines 58-66) and a shift register (vertical shift registers 113a-113c) configured to generate the address signal (ADDR, i.e. in combination with the pulse selector, 114) for selecting the pixel cell that outputs the pixel signal based on the pulse signal (VRR, column 16, line 63 through column 17, line 8, column 17, lines 25-35 and lines 50-53, column 25, lines 8-35).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the address signal taught by Kurokawa be generated by circuitry including a timing generator working with a shift register as taught by Nakamura et al. for the benefit of enabling selection of a pixel cell while suppressing noise and preventing the degradation of image quality (Nakamura et al., column 6, lines 50-62).

	Consider claim 7, and as applied to claim 6 above, Kurokawa further teaches an output circuit (e.g. comprised of transistors 49 and 50) configured to subject the pixel signal outputted from the selected pixel cell to predetermined signal processing and output the pixel signal (see column 12, lines 61 through column 13, line 5).



	Consider claim 9, and as applied to claim 6 above, Kurokawa further teaches an address transistor (47) configured to control on/off of the second source follower circuit in response to the address signal (e.g. the address signal supplied on wiring 68, column 14, lines 16-22).

	Consider claim 10, and as applied to claim 6 above, Kurokawa further teaches a reset transistor (42) configured to discharge the signal charge in the floating diffusion (FD, column 10, lines 27-29). 

	Consider claim 11, and as applied to claim 10 above, Kurokawa further teaches a reset signal (RS, figure 5) for discharging the signal charge in the floating diffusion (FD) and outputting the reset signal (RS) to the reset transistor (42, column 10, lines 27-29, column 13, lines 54-58).
	Nakamura et al. teaches that the reset signal is supplied from the timing generator (column 25, line 66 through column 26, line 5).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the reset signal taught by Kurokawa be generated by the timing generator as taught by Nakamura et al. for the 

	Consider claim 12, and as applied to claim 6 above, Kurokawa further teaches a transfer transistor (41) configured to read out the signal charge stored in the light receiving element (PD) and transfer the signal charge to the floating diffusion (FD, column 10, lines 25-27).

	Consider claim 13, and as applied to claim 12 above, Kurokawa further teaches a transfer control signal (TX) for reading out the signal charge stored in the light receiving element (PD) and transferring the signal charge to the floating diffusion (FD), and outputting the transfer control signal (TX) to the transfer transistor (41, see figure 5, column 10, lines 25-27, column 13, lines 59-63).
 
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   

Consider claim 5, the prior art of record does not teach nor reasonably suggest that a size of the first amplifier transistor is smaller than a size of the second amplifier transistor, in combination with the other elements recited in parent claims 1 and 3.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Johnson et al. (US 2021/0289154) teaches a pixel with two serial source follower circuits (see figure 11).
Yin et al. (US 2021/0084247) teaches a pixel with two serial source follower circuits and load transistors (see figure 4).
Geurts (US 2021/0014444) teaches a pixel with two serial source follower circuits (figure 4).
Hong (US 2017/0104946) teaches a pixel with two serial source follower circuits (see figure 2).
De Wit et al. (US 2010/0271517) teaches a pixel with two serial source follower circuits (see figure 1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT H CUTLER whose telephone number is (571)270-1460. The examiner can normally be reached approximately Mon - Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALBERT H CUTLER/Primary Examiner, Art Unit 2696